Motion Granted; Appeal Dismissed and Memorandum Opinion filed November 10,
2011.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00366-CV
                                     ____________

       KERRY CARTER AND LETONIA JACKSON-CARTER, Appellants

                                             V.

             SCOTT PIERCE AND SHIOW-MINN PIERCE, Appellees


                       On Appeal from the 333rd District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2009-24598


                      MEMORANDUM                      OPINION

       This appeal is from a judgment signed March 18, 2011. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court
appellants did not make arrangements to pay for the record.

       On August 5, 2011, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellants paid or
made arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b).

      Appellants have not provided this court with proof of payment for the record. On
September 20, 2011, appellees moved to dismiss for want of prosecution. Appellants
filed a response on October 12, 2011. The response fails to demonstrate appellants have
paid or made arrangements to pay for the record.

      Accordingly, appellees’ motion is granted and the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.




                                            2